DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 1, all prior art fail to teach or suggest, alone or in combination, the recited system comprising a positioning determination circuit configured to determine positioning information associated with at least a part of a user's body, the positioning information comprising at least orientation related information; one or more audio output components; and a controller configured to control the one or more audio output components based on the determined positioning information; wherein the determined positioning information corresponds to a positional nature of the user within a three-dimensional space around the user; wherein the controller is configured to provide a three-dimensional audio environment according to the user.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,153,705.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,153,705 recites “A method for controlling an audio device that comprises a first audio output component and a second audio output component, the method comprising: determining an orientation of at least a part of a user's body; and controlling the first audio output component and the second audio output component based on the determined orientation; wherein the determined orientation corresponds to a positional nature of the user within a three-dimensional space around the user; wherein the controlling comprises providing a three-dimensional audio environment according to the user; and wherein the three-dimensional audio environment is aligned according to a visual input provided to the user”, and claim 12 of the present application recites “A method for controlling audio operations in a system that comprises one or more audio output components, the method comprising: determining positioning information associated with at least a part of a user's body, the positioning information comprising at least orientation related information; controlling the one or more audio output components based on the determined positioning information; wherein the determined positioning information corresponds to a positional nature of the user within a three-dimensional space around the user; and wherein the controlling comprises providing a three-dimensional audio environment according to the user”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Lee et al. (US Patent Application, Pub. No.: US 2013/0127842 A1) teach a three-dimensional image processing apparatus and calibration method of the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652